Citation Nr: 1532949	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  07-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 8, 2008.  

2.  Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from April 29, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his sister, K.O.



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which implemented the previous June 2006 Board decision granting the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

The Veteran and his sister testified before the undersigned Veterans Law Judge (VLJ) at an August 2008 Travel Board hearing and a transcript of the hearing has been associated with the claims file.  

During the pendency of the appeal, a June 2008 RO decision assigned a temporary 100 percent total evaluation (TTE) for the Veteran's PTSD under 38 C.F.R. § 4.29 (2014), effective April 8, 2008.  Thereafter, the Veteran's PTSD was assigned a 30 percent disability rating, effective April 29, 2008.  The Board notes that the period of time for which the Veteran was assigned a TTE, he was in receipt of a maximum 100 percent disability rating and the evidence or record does not indicate symptomatology which would warrant an extraschedular rating during that time.  Additionally, the Veteran did not express disagreement with the assignment of the TTE; therefore, the Board will not address the Veteran's staged TTE herein, as it is not on appeal before the Board at this time.  Rather, the Board will limit its consideration to the periods on appeal, both prior to April 8, 2008 and from April 29, 2008.  

A December 2010 Board decision granted the increased 50 percent disability rating now currently assigned to the Veteran's PTSD for the periods both before and after the staged TTE period discussed above.  The Veteran subsequently appealed the Board's implicit denial of his claim for an increased disability rating in excess of 50 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court), and in June 2011, the Court granted the parties' Joint Motion for Remand (JMR) and remanded the matter to the Board.  In March 2012, the Board denied entitlement to an increased disability rating in excess of 50 percent for PTSD.  The Veteran again appealed to the Court, and in December 2012, the Court again granted the parties' JMR and remanded the matter to the Board for further adjudication.  

The issue of entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from April 29, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Prior to April 8, 2008, the Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as depression and anxiety; chronic sleep impairment; impaired short-term memory and concentration; social isolation; and irritability with an isolated physical altercation.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 8, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claim on appeal arises from his disagreement with the initial disability rating assigned following the grant of service connection for posttraumatic stress disorder (PTSD).  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In any event, the Veteran was provided with additional notice of how to substantiate an increased rating claim for PTSD in September 2006.  Therefore, no additional discussion of the VA's duty to notify is warranted.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, Social Security Administration (SSA) disability records, and lay statements, and all such records have been associated with the claims file.  

As discussed below, the Board is remanding the Veteran's claim of entitlement to an increased disability rating in excess of 50 percent for PTSD from April 29, 2008 to schedule a current VA examination and to obtain current treatment records.  However, a remand of the claim of entitlement to an initial disability rating in excess of 50 percent for PTSD prior to April 8, 2008 is not warranted, as the RO obtained all identified treatment records, specifically VA treatment records, for that time period.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (a remand which unnecessarily imposes additional burdens on VA with no benefit flowing to the claimant should be avoided).  The Veteran was afforded relevant VA examinations in April 2004 and August 2006, and the corresponding examination reports have been associated with the claims file.  The examinations and opinions are adequate when considered as a whole because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, as a whole, they contain sufficient information to allow the Board to apply the relevant rating criteria prior to April 8, 2008.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional relevant evidence pertaining to the period prior to April 8, 2008 to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim decided herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Initial Rating - PTSD prior to April 8, 2008

The Veteran seeks entitlement to an increased initial disability rating in excess of 50 percent for PTSD prior to April 8, 2008.  As discussed below, the Board concludes that the Veteran's PTSD does not more closely approximate the criteria for an initial disability rating in excess of 50 percent prior to April 8, 2008.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are appropriate for the period on appeal from February 2, 2008 until April 8, 2008, but finds that the evidence does not support a staged rating for any period on appeal.  

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling from February 2, 2004 until April 8, 2008, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2014).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a maximum schedular 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

The Veteran filed his initial claim of entitlement to service connection for PTSD in February 2004.  

VA treatment records from February 2004 and April 2004 document the Veteran's diagnoses of mixed bipolar disorder and borderline personality traits, with a current GAF score of 50.  He reported that he was doing okay with Depakote medication and reported symptoms of occasional dreams, mood swings, sleep impairment, and difficulty with memory and concentration.  Upon mental status examination, he was alert and oriented, and denied hallucinations, delusions, racing thoughts, violent behaviors, or suicidal/homicidal ideation.  

The Veteran was afforded a VA general medical examination in April 2004 in conjunction with an unrelated claim for nonservice-connected pension benefits.  Relevant to the claim on appeal, however, the examiner noted the Veteran's past medical history of bipolar disorder and alcohol abuse.  The Veteran reported current medication including Depakote, and a prior two-week hospitalization for bipolar disorder in 1999; however, he denied mental complaints during a review of systems.  The examiner initially stated that the Veteran should have a psychiatric examination scheduled, but then withdrew the request after he noted that the initial RO request for the general medical examination advised not to schedule any specialty examinations.  

A June 2004 triage mental health intake assessment also documents the Veteran's diagnosis of bipolar disorder and current GAF score of 49, with related symptoms of sleep impairment, social isolation, and increasing problems with memory and concentration.  The Veteran reported that his symptoms were controlled with Depakote medication.  Upon mental status examination, he appeared alert, fully oriented, and neatly dressed with good grooming and hygiene.  There was no apparent disorder of thought content or form.  He denied hallucinations and suicidal or homicidal ideation, and his speech, affect, insight, and judgment were all normal.  The initial mental health treatment plan noted that his strengths included capacity for empathy, impulse control, community support, frustration tolerance, insight, communication skills, and the capacity for stable relationships.  

A September 2004 medication management note documents the Veteran's report of symptoms including sleep impairment with nightmares, short-term and long-term memory impairment, impaired concentration, difficulty with interpersonal relationships, social isolation, and suicidal ideation without intent.  Upon mental status examination, he appeared well-groomed and calm, with variable mood and mildly constricted affect.  There were no noted abnormalities of behavior, speech, attitude, or thought processes.  The Veteran's diagnoses included depressed phase bipolar disorder and chronic PTSD, with a current GAF score of 55.  As a result of the visit, the Veteran was referred to PTSD group therapy, which he began in May 2005.  

SSA disability records document an October 2004 psychiatric evaluation, during which the Veteran reported ongoing bipolar disorder, memory impairment, and alcohol abuse.  Upon examination, the Veteran was alert and oriented.  There was no abnormal psychomotor activity or difficulty in communication.  Thought processes, attitude, and cooperation were within normal limits.  There were no audiovisual hallucinations, and the Veteran denied suicidal ideation, although he reported fleeting passive suicidal thoughts.  He had low tolerance for stress and deficient impulse control.  The physician diagnosed bipolar disorder and alcohol abuse, with a current GAF score of 56.  A functional capacity assessment from that same month stated that the Veteran's only symptoms of bipolar disorder were racing thoughts and a sleep problem.  He reported no suicidal or homicidal ideation.  The consulting physician noted that the Veteran was able to do simple tasks, but could be difficult to supervise.  He could make simple work-related decisions, attend to somewhere between a narrow or moderate range of change in work routine, relate at least somewhat to coworkers, attend to some changes in work setting, and avoid usual work hazards.  The physician concluded that the Veteran could do simple tasks and appeared to have an overall moderate level of clinical impairment.  

In March 2005, the Veteran continued to report symptoms of passive suicidal ideation, impaired short-term memory, fair impulse control, fair concentration and attention, sleep impairment with nightmares, social isolation and limited interests, depression, and anxiety.  

In July 2005, the Veteran reported extreme mood swings, irritability, and memory loss.  Upon mental status examination, he appeared disheveled, with no abnormalities of behavior, speech, attitude, thought processes, or thought content.  His mood was variable, with constricted affect.  He denied hallucinations and reported passive suicidal ideation without intent.  Short-term memory was impaired, but long-term memory was intact.  His concentration, attention, impulse control, insight, judgment, and ability for abstract thinking were all normal.  His diagnoses remained bipolar disorder and PTSD, with a current GAF score of 50.  

In September 2005, the Veteran presented to the urgent care clinic for suicidal ideation.  He reported that he was very depressed and that within the past week he had taken about twelve Depakote pills and had suicidal ideation while driving.  As a result, the Veteran was referred to an inpatient psychiatric facility.  Later that same month, he stated that he was doing well and denied current suicidal or homicidal ideation, but reported that he was discharged from the inpatient psychiatric facility following a suicide attempt.  

In October 2005, the Veteran reported ongoing depression, daily suicidal ideation without plan or intent, sleep impairment with nightmares, and impaired memory and concentration.  In July 2006, the Veteran continued to report symptoms of sleep impairment with nightmares, limited outside interests, irritability, and improved depression and anxiety.  Notably, he denied suicidal or homicidal ideation.  His current GAF score was 55.  

The Veteran was first afforded a VA PTSD examination in August 2006.  He reported a prior psychiatric history with intermittent treatment and prescription psychiatric medication.  He stated that he last worked about a year before in temporary jobs, and that his last full-time job was from 1993-98 in a shipping and receiving job.  Upon mental status examination, he appeared alert, oriented, and attentive.  The Veteran's mood was dysphoric and his affect was constricted; speech, thought process, and thought content were all normal.  He denied current audiovisual hallucinations or delusions, but reported hearing voices and believing that he was Jesus in the context of prior manic episodes.  He reported two prior suicide attempts in approximately 1995-96 and 2004.  He stated that the last time he was physically aggressive with someone was four to five years ago.  Short-term and long-term memory were intact, but concentration was impaired.  The examiner diagnosed PTSD, bipolar affective disorder, and alcohol dependence.  She assigned an overall GAF score of 51, but noted that for the PTSD diagnosis in particular, she would assign a GAF score of 55.  Overall, the examiner stated that the Veteran was experiencing moderate symptoms associated with PTSD and more considerable to severe symptoms associated with his bipolar disorder.  His social adaptability and interpersonal relationships and ability to maintain employment were moderately impaired due to PTSD and more moderately to considerably impaired due to his bipolar disorder.  

In November 2006, the Veteran reported four recent incarcerations within the last three months due to continued alcohol consumption and driving under the influence.  He continued to exhibit symptoms including impaired short-term memory; poor concentration, impulse control, and judgment; irritability; depression; and anxiety.  His assigned GAF score was 50.  Later that same month, the Veteran was again incarcerated after a physical altercation with his nephew.  

In March 2007, the Veteran began a substance abuse therapy program, but was discharged later that same month from the intensive outpatient portion of the program for failure to report for group therapy sessions.  

In August 2007, the Veteran reported he stopped taking sertraline and Depakote because they did not work, but that he continued to take Abilify.  He reported symptoms of feeling tense, sleep impairment, improved irritability, and depressed mood.  He denied hallucinations and suicidal or homicidal ideation.  

In September 2007, the Veteran completed the intensive outpatient portion of substance abuse therapy; following additional follow-up appointments with his social worker, the Veteran completed the substance abuse therapy program in November 2007.  At the time, he reported that he was living with his sister and that he was disabled and unemployed.  

In early April 2008, the Veteran denied suicidal ideation and declined to see a mental health counselor due to an upcoming psychiatric appointment.  

Based upon the evidence of record, including that specifically discussed above, the Board concludes that an initial disability rating in excess of 50 percent from February 11, 2003 is not warranted, as the Veteran's symptoms for the period do not generally approximate the rating criteria for an increased 70 or 100 percent disability rating.  

In order to warrant an increased 70 percent disability rating, the Veteran would need to display occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411.  

The Board acknowledges that the Veteran has reported prior suicide attempts in the approximately 1995-96 and 2004, with some intermittent passive suicidal ideation without intent.  None of the evidence of record prior to April 8, 2008 documents that the Veteran participates in obsessional rituals, and his speech has not been found to be illogical, obscure, or irrelevant upon mental status examination.  Additionally, the Veteran has not been found to experience near continuous panic attacks or depression so as to completely limit his ability to function independently.  Indeed, it appears that the Veteran prefers to function independently and to be isolated from others, although he has not shown a complete inability to establish and maintain effective relationships, as evidenced by his ongoing relationship with his sister.  The Board also acknowledges that the Veteran has consistently reported problems with anger and irritability which are consistent with impaired impulse control, including an isolated physical altercation with his nephew.  The Veteran has not shown any spatial disorientation or overall neglect of personal appearance and hygiene upon mental status examinations during the relevant period.  

Additionally, the Veteran's assigned GAF scores during the rating period ranged from 49 and 50 to 55 and 56, which reflect moderate to serious symptoms.  See Carpenter, 8 Vet. App. at 242-44.  The Board is mindful that the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, the Board has considered the Veteran's GAF scores during the period as one factor to be considered in conjunction with all the other evidence of record.  Indeed, the majority of the GAF scores provided do not distinguish between the Veteran's effects of the Veteran's separate psychiatric diagnoses when considered in the context of the assigned GAF score.  Significantly, only the August 2006 VA examiner did so; she assigned an overall GAF score of 51, but noted that for the PTSD diagnosis in particular, she would assign a GAF score of 55.  Therefore, the Board finds this probative of a GAF score indicative of moderate symptoms which is consistent with the assigned 50 percent disability rating for Veteran's PTSD prior to April 8, 2008.  

Notably, the October 2004 functional capacity assessment found that the Veteran had an overall moderate level of impairment.  This is consistent with the August 2006 VA examiner's conclusion that the Veteran's PTSD symptoms had a moderate effect on his social adaptability, interpersonal relationships, and ability to maintain employment.  Therefore, the Board finds that the Veteran's manifested PTSD symptoms prior to April 8, 2008 are most closely approximated by the assigned 50 percent disability rating.  Importantly, he has not shown occupational and social impairment with deficiencies in most areas, or total occupational and social impairment; nor are his PTSD symptoms of similar severity, frequency, and duration in order to warrant an increased 70 percent or 100 percent disability rating throughout the rating period.  See Vazquez-Claudio, supra.  

Thus, the Board finds that an initial disability rating in excess of 50 percent for the Veteran's PTSD is not warranted prior to April 8, 2008.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular/TDIU Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's PTSD symptoms, including depression and anxiety; chronic sleep impairment; impaired short-term memory and concentration; social isolation; and irritability, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, the Board notes that a request for total disability rating for compensation based on individual unemployability (TDIU) is part of a claim for increased compensation when it is reasonably raised by the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the RO denied the Veteran's TDIU claim in December 2014.  The Veteran has not yet submitted a notice of disagreement (NOD) to initiate an appeal with respect to that issue, although he may yet choose to do so.  38 C.F.R. §§ 19.26, 20.200-01 (2014).  Moreover, a review of the overall evidence as discussed above does not reflect that the Veteran's service-connected PTSD disability alone precludes him from securing or following a substantially gainful occupation.  Thus, a TDIU claim is not raised in the context of the instant appeal.  



ORDER

An initial disability rating in excess of 50 percent for PTSD prior to April 8, 2008 is denied.  


REMAND

A remand is necessary regarding the Veteran's claim of entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from April 29, 2008, in order to afford him a current VA PTSD examination and to obtain any outstanding VA treatment records.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Additionally, the United States Court of Appeals for Veteran's Claims (Court) has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  Review of the record reveals that the Veteran was last afforded a VA PTSD examination in November 2009.  Since that time, VA treatment records document that the Veteran's GAF score significantly declined from 68 to 30 in July 2013.  The Board finds this to be sufficient indication that the Veteran's claimed disability may have worsened during the rating period from April 29, 2008.  In light of the evidence indicating that the Veteran's PTSD has worsened and the nearly six years that have elapsed since the last VA examination regarding his condition, the Board concludes a new VA examination is necessary to determine the current severity of his service-connected PTSD disability.  See id.; see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Finally, the most current VA treatment records within the claims file are from December 2014, and such records document the Veteran's ongoing mental health treatment.  VA treatment records are deemed to be in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, a search for any outstanding records of VA treatment from December 2014 to the present should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's relevant VA treatment records not already associated with the claims file, including from December 2014 to the present.  All efforts to obtain outstanding VA treatment records are to be clearly documented, including any negative responses received.  

2.  After completion of the above, schedule the Veteran for a VA psychiatric examination to assess the current severity of his PTSD disability.  The entire claims file, including this Remand, must be made available to the examiner, and the examiner must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically the examination report should contain a detailed account of all manifestations of the Veteran's service-connected PTSD found to be present.  A complete rationale for all opinions expressed should be provided.  

3.  Thereafter, reajudicate the claim on appeal.  If any benefit sought remains denied, provide the Veteran and with an SSOC and an opportunity to respond.  Then, return this matter to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


